In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-14-00359-CR


                          RANDY JOEL MCDONALD, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 47th District Court
                                      Potter County, Texas
                  Trial Court No. 66,629-A, Honorable Dan L. Schaap, Presiding

                                           May 6, 2015

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Randy Joel McDonald, was indicted for and subsequently convicted

of unlawful possession of a firearm1 and sentenced to five years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice.              Appellant has

appealed and we will affirm.


                Appellant’s attorney has filed an Anders brief and a motion to withdraw.

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support
      1
          See TEX. PENAL CODE ANN. § 46.04(a)(1) (West 2011).
of his motion to withdraw, counsel certifies that he has diligently reviewed the record,

and in his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has filed a pro se response. Our review of this response,

leads to the conclusion that it does not present an arguable ground for appeal.


        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.2




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      2
      Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                               Mackey K. Hancock
                                                   Justice




                                           3